Appellate Case: 21-7009     Document: 010110698664       Date Filed: 06/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 17, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MARY F. CUMMINGS,

        Plaintiff - Appellant,

  v.                                                          No. 21-7009
                                                    (D.C. No. 6:19-CV-00367-RAW)
  AMERICAN POSTAL WORKER’S                                    (E.D. Okla.)
  UNION, Local 7, AFL-CIO,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       Mary F. Cummings appeals pro se from the district court’s grant of summary

 judgment to the American Postal Worker’s Union (Union) in her suit alleging race

 and age discrimination in violation of Title VII, 42 U.S.C. § 2000e-2(a)(1), and the

 Age Discrimination and Employment Act (ADEA), 29 U.S.C. § 623, respectively, for

 failing to bring grievances against her former employer, the United States Postal

 Service (USPS). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-7009    Document: 010110698664         Date Filed: 06/17/2022    Page: 2



                                             I

       This is the second appeal to come before this court relating to Cummings’

 termination by USPS. We recently affirmed the grant of summary judgment to USPS

 on Cummings’ claims that USPS breached its collective bargaining agreement (CBA)

 with the Union and discriminated against her based on her race and age. See

 Cummings v. United States Postal Serv., No. 20-7066, 2021 WL 4592271, at *1, *4

 (10th Cir. Oct. 6, 2021). We held that “[b]ecause Ms. Cummings was a probationary

 employee, USPS did not breach the CBA by terminating her employment or by

 informing her that she was not eligible to file a grievance regarding the termination.”

 Id. at *4. We also concluded that she failed to exhaust her race discrimination claim,

 see id., and failed to establish a prima facie case or pretext to support her claim of

 age discrimination, see id. at *5-6.

       In this case, Cummings claimed the Union discriminated against her based on

 her race and age by refusing to pursue grievances on her behalf against USPS.

 Cummings is a female Native American who is over the age of 50. She worked as a

 temporary Postal Support Employee (PSE) for one full 360-day term and was rehired

 for a second term in January 2016. Before completing her second term, she

 converted to a Career position on May 14, and was terminated on July 25, 2016. Her

 termination letter indicated she was terminated for failing to meet job expectations

 and that, as a probationary employee, she did not have access to the CBA’s grievance

 procedure.



                                             2
Appellate Case: 21-7009      Document: 010110698664     Date Filed: 06/17/2022   Page: 3



       Under the CBA, “[t]he probationary period for a new employee shall be ninety

 (90) calendar days,” during which “probationary employees shall not be permitted

 access to the grievance procedure.” R., vol. 2 at 40. The CBA does not appear to

 define “new” employee for purposes of the probationary period, but a “Questions and

 Answers” document relating to a 2014 Memorandum of Understanding (2014 MOU)

 between USPS and the Union provided that if a PSE converted to a Career position

 before serving two full terms, she was required to serve a new 90-day probationary

 period. Id. at 34, 68, 70-71. However, four days after Cummings was terminated, on

 July 29, 2016, the Union and USPS executed a new Memorandum of Understanding

 (2016 MOU) and a related “Questions and Answers” document, which provided that

 PSEs who converted to a Career position after completing one full term would no

 longer be required to serve a probationary period. Id. at 73, 76.

       After she was fired, Cummings contacted the local Union president, Andy

 Rackley, to pursue filing a grievance against USPS. Rackley knew probationary

 employees did not have access to the grievance procedure under the CBA, but he

 called the Union’s National Business Agent, Christine Pruitt, whose job it was to

 advise local Union presidents. Pruitt confirmed to Rackley that it would have been

 “futile to file a grievance over Ms. Cummings’ termination because [she] was still in

 her probationary period and did not have access to the grievance procedure under the

 contract.” Id. at 6. Having confirmed that Cummings’ probationary status precluded

 her from filing a grievance, Rackley called her back and told her there was nothing

 more he could do to help.

                                            3
Appellate Case: 21-7009     Document: 010110698664       Date Filed: 06/17/2022    Page: 4



        In August 2016, Cummings emailed Rackley nine grievances regarding her

 termination. Rackley called Cummings and told her again he could not file the

 grievances under the CBA because she was still in her probationary period when she

 was terminated. Nevertheless, Cummings attempted to file two more grievances, one

 on November 15, 2016, and another on April 16, 2018, both claiming USPS failed to

 rehire her. Rackley did not remember receiving these grievances, but he remembered

 speaking to Cummings about not being recalled to an open position and telling her

 once again there was nothing he could do for her.

        Meanwhile, on September 14, 2016, Cummings filed an unfair labor practice

 charge with the National Labor Relations Board (NLRB), alleging the Union refused

 to grieve her termination for unfair or discriminatory reasons. The NLRB dismissed

 the charge, ruling that the Union’s refusal “was based on its good faith interpretation

 of the [CBA]” and her status as a probationary employee. Id. at 24. That decision

 was upheld by the NLRB Office of Appeals. More than two years later, on

 March 10, 2019, Cummings filed a charge of discrimination with the Equal

 Employment Opportunity Commission (EEOC), alleging the Union refused to

 represent her based on her race and age. On July 1, 2019, the EEOC dismissed the

 charge and issued a right-to-sue letter. 1




        The district court did not address whether Cummings exhausted her
        1

 administrative remedies. We need not address this issue. See Singh v. Cordle,
 936 F.3d 1022, 1037 & n.2 (10th Cir. 2019).
                                              4
Appellate Case: 21-7009    Document: 010110698664       Date Filed: 06/17/2022      Page: 5



       Cummings then initiated this suit in state court. Upon removal to federal

 court, the district court denied the Union’s motion to dismiss but granted its motion

 for summary judgment.

                                            II

       “We review the district court’s grant of summary judgment de novo, applying

 the same legal standard employed by the district court.” York v. Am. Tel. & Tel. Co.,

 95 F.3d 948, 955 (10th Cir. 1996). Summary judgment is appropriate “if the movant

 shows that there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We liberally construe

 pro se pleadings, but we “cannot take on the responsibility of serving as the [pro se]

 litigant’s attorney in constructing arguments and searching the record.” Garrett v.

 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Pro se litigants

 must “follow the same rules of procedure that govern other litigants.” Id. (internal

 quotation marks omitted).

       Under Title VII and the ADEA, which both apply to labor unions, see

 42 U.S.C. § 2000e-2(c)(1) (Title VII); 29 U.S.C. § 623(c)(1) (ADEA), a plaintiff

 must show intentional discrimination, which can be demonstrated through either

 direct or circumstantial evidence, see Bennett v. Windstream Comm’cns, Inc.,

 792 F.3d 1261, 1266 (10th Cir. 2015). If relying on circumstantial evidence, as

 Cummings does here, a plaintiff must make a prima facie case, which “generally

 requires a plaintiff to show, by a preponderance of the evidence, that she is a member

 of a protected class, she suffered an adverse employment action, and the challenged

                                            5
Appellate Case: 21-7009     Document: 010110698664         Date Filed: 06/17/2022       Page: 6



 action occurred under circumstances giving rise to an inference of discrimination.”

 Id. If a plaintiff makes a prima facie case, the burden “shifts to the defendant to

 articulate a legitimate, nondiscriminatory reason for its actions,” upon which the

 burden shifts back “to the plaintiff to show that the defendant’s explanation was

 merely pretextual.” Id.

        In York, however, we articulated different elements for a prima facie case

 involving a labor union:

        To establish a prima facie Title VII claim against a union for breach of
        its duty of fair representation, a plaintiff must show that (1) the
        employer violated the collective bargaining agreement with respect to
        the plaintiff, (2) the union permitted the violation to go unrepaired,
        thereby breaching the union’s duty of fair representation, and (3) there
        was some indication that the union’s actions were motivated by
        discriminatory animus.

 95 F.3d at 955-56.

        The district court followed York. But the district court also applied the

 traditional prima facie test, recognizing that other circuits do not require a plaintiff to

 show the employer breached the CBA as an element of the prima facie case against a

 labor union. See, e.g., Peeples v. City of Detroit, 891 F.3d 622, 636 (6th Cir. 2018)

 (“[A] claim against a labor organization under § 2000e-2 . . . does not require a

 showing that . . . the union violated any . . . contract.” (internal quotation marks

 omitted)); Green v. Am. Fed’n of Tchrs./Ill. Fed’n of Tchrs., Local 604, 740 F.3d

 1104, 1106 (7th Cir. 2014) (“When the Supreme Court established the elements of a

 Title VII prima facie case . . . , it did not include any element that depended on

 breaking a contract.”).

                                              6
Appellate Case: 21-7009    Document: 010110698664         Date Filed: 06/17/2022     Page: 7



       The district court concluded that Cummings failed to establish the first element

 of a prima facie case under the York test—showing that USPS violated the CBA.

 Cummings waived or forfeited any appellate argument concerning that element by

 failing to address it in the district court. See United States v. Leffler, 942 F.3d 1192,

 1197 (10th Cir. 2019) (“Although we have described the failure to raise a challenge

 in district court as a ‘waiver,’ it is more precisely termed a forfeiture when nothing

 suggests a knowing, voluntary failure to raise the matter.” (internal quotation marks

 omitted)). Indeed, as the district court recognized, Cummings “made no effort to

 demonstrate that the USPS violated the [CBA]” and thus, she failed to meet “her

 burden as to a prima facie case.” R., vol. 3 at 449. Her failure to preserve this issue

 and argue for plain error on appeal “surely marks the end of the road for” any

 argument for reversal based on the district court’s analysis under York. Richison v.

 Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir. 2011). 2

       Cummings contends the district court erred in relying on York. But even if we

 did not follow the dictum in York and instead applied the traditional prima facie case,

 Cummings’ claims could not survive summary judgment. That is because even if she

 established a prima facie case under the traditional test, she cannot show the Union’s

 proffered reason for refusing to process her grievances—its interpretation of the CBA

 and the 2014 MOU—was pretext for discrimination. See Hiatt v. Colo. Seminary,


       2
          In any event, as indicated above, we recently held in Cummings’ related
 appeal that USPS did not violate the CBA. Cummings, 2021 WL 4592271, at *4. In
 light of our disposition, however, we need not consider the preclusive effect of that
 decision in this case.
                                             7
Appellate Case: 21-7009    Document: 010110698664         Date Filed: 06/17/2022    Page: 8



 858 F.3d 1307, 1316-17 & n.10 (10th Cir. 2017) (assuming without deciding that

 plaintiff established a prima facie case and resolving claims at pretext stage). A

 plaintiff may establish pretext with evidence of “such weaknesses, implausibilities,

 inconsistencies, incoherencies, or contradictions in the [defendant’s] proffered

 legitimate reasons for its action that a reasonable factfinder could rationally find

 them unworthy of credence and hence infer that the [defendant] did not act for the

 asserted non-discriminatory reasons.” Bennett, 792 F.3d at 1267 (internal quotation

 marks omitted).

       The Union has maintained that it declined to pursue Cummings’ grievances

 because she completed only one full term as a PSE before she converted to a Career

 position, and thus, under the CBA and the 2014 MOU, she was a probationary

 employee who did not have access to the grievance process. The CBA states that

 new employees are subject to a 90-day probationary period during which

 “probationary employees shall not be permitted access to the grievance procedure.”

 R., vol. 2 at 40. Although Cummings denies that this provision applies to her

 because she was not a new employee, the 2014 MOU states that PSEs (like

 Cummings) who converted to a Career position were required to serve “a new 90-day

 probationary period” unless they had successfully completed two successive 360-day

 terms, id. at 70-71 (emphasis added). Cummings had completed only one term

 before she converted to a Career position. Thus, under the CBA and the 2014 MOU,

 she was subject to the new probationary period and excluded from the grievance

 process. Cummings asserts that her probationary status should be governed by the

                                             8
Appellate Case: 21-7009    Document: 010110698664        Date Filed: 06/17/2022        Page: 9



 2016 MOU, which reduced the required service time from two terms to one to avoid

 the probationary period, but Pruitt explained that the 2016 MOU “did not apply to

 [Cummings]” “because [she] was terminated before it was executed” “and her

 employment was therefore governed by the 2014 MOU,” id. at 35.

       Cummings raises various objections to this and other evidence, but we decline

 to consider those arguments because she does not provide any record citation

 indicating she presented her objections to the district court. See Leffler, 942 F.3d at

 1197; see also Garrett, 425 F.3d at 840 (recognizing it is not this court’s role to

 search the record on behalf of a pro se litigant). In a related argument, Cummings

 contends the district court “did not give [her] an opportunity to properly support or

 address the fact[s]” and she “was not aware or warned of her obligation to submit

 reply affidavits in response to a motion for summary judgment.” Aplt. Br. at 19. But

 Fed. R. Civ. P. 56(c) put her on notice that she was required to dispute facts for

 purposes of summary judgment, and the district court was not obliged to act as her

 lawyer and advise her how to prepare her case, see Garrett, 425 F.3d at 840.

       Cummings also attempts to show pretext by arguing that the Union “assisted

 other younger, white” women obtain reemployment. Aplt. Br. at 6. On this score,

 we have recognized that “evidence that a similarly situated employee received better

 treatment can suggest” pretext. Roberts v. Int’l Bus. Machs. Corp., 733 F.3d 1306,

 1310 (10th Cir. 2013). But there is no evidence that these employees received better

 treatment—at least not by the Union. In her deposition, Cummings acknowledged



                                             9
Appellate Case: 21-7009     Document: 010110698664        Date Filed: 06/17/2022     Page: 10



  the Union did not file grievances for these employees. See R., vol. 3 at 23. She

  therefore fails to show pretext.

        We briefly address two final matters: First, Cummings says she is appealing

  her motion for sanctions, although she does not elaborate on the issue or otherwise

  present an argument. See Aplt. Br. at 3. Second, she tells us that she filed a motion

  for an indicative ruling in the district court under Fed. R. Civ. P. 62.1, apparently

  seeking to obtain additional discovery, but she does not indicate whether the district

  court has acted on her motion. See Aplt. Br. at 10. Absent any developed argument

  on these issues, we decline to consider them further. See Christian Heritage Acad. v.

  Okla. Secondary Sch. Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007)

  (“Scattered statements in the appellant’s brief are not enough to preserve an issue for

  appeal.” (internal quotation marks omitted)).

                                             III

        The district court’s judgment is affirmed.

                                                         Entered for the Court


                                                         Joel M. Carson III
                                                         Circuit Judge




                                             10